DETAILED ACTION

1. This communication is in response to the amendment filed on 08/09/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  1a. Status of the claims:   

        Claims 1, 10, and 19 are amended. 
        Claims 1-20 are pending.

Response to Argument
2. Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.

A,  Applicant argues explicitly that:    
       “By contrast, amended claim 1 clarifies that the first set of functionalities correspond to core functionality and functionality provided by software applications currently installed against the service instance. In that manner, the first set of functionalities relates to both base or "core" functions and additional or supplemental functions provided by the installed software applications." "  as recited in claims 1, 10, and 19 (Remarks, page 10).

In response to A, Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.


B,  Applicant argues explicitly that:    
       “However, while the cited portions of Sanchez discuss the POS system as being provided with functionalities, similar to Singh, there are only two possible states. The first (merchant) state is the first state, the second (customer) state is the default second state. Thus, only customer functionalities (as part of the second/customer application) can be subsequently added or installed on Sanchez's POS device in addition to the first/merchant functionalities. In that manner, the cited portions of Sanchez are only concerned with determining when and how its POS device/method is to provide the additional functionalities. However, what the "additional functionalities" are, are already predetermined to be customer functionalities. In that regard, Sanchez does not teach or contemplate identifying a particular software application based on a particular additional functionality, as presently claimed, since such identification is irrelevant for the purposes of Sanchez. "  as recited in claims 1, 10, and 19 (Remarks, page 12).

In response to B, The Examiner has considered the argument but it is not convincing  because not only Sanchez is concerned about when and an how its POS device/method is to provide the additional to the first/merchant functionalities, Sanchez also identifies the additional functionality. As can be seen,  in column 46, lines 62-67, Sanchez discloses automatically providing of  an application for the functionality of a merchant device  using a service processing register that identifies the application of the merchant device that  needs the customer software for the additional functionality to be enabled. Not only the functionality is identified, but the functionality is identified as essential to the customer’ device  functionality feature. Therefore, Sanchez discloses the claim invention.
 

C,  Applicant argues explicitly that:    
       “Moreover, as Sanchez is not concerned with identifying which software application is desired/necessary, Sanchez also does not teach or suggest the use or existence of an application register (comprising a plurality of applications). Such an application register would also be irrelevant for the purposes of Sanchez, since the "additional functionalities" Sanchez is concerned with adding are already known to be customer functionalities"  as recited in claims 1, 10, and 19 (Remarks, page 12).

In response to C, The Examiner has considered the applicant argument but it is not convincing because Sanchez discloses in  column 46, lines 62-67 automatically providing of  an application for the functionality of a merchant device  using a service processing register that identifies the application of the merchant device that  needs the customer software for the additional functionality to be enabled; the application feature that identifies the functionality is explicitly disclosed in column18, lines 15-22). The processing register of an application is equated to  an application register that registers an application. As can be seen, a process of identifying functionality of an application is disclosed. As it was pointed out in section above Sanchez is concerned about a functionality that will enable; and also what device is used for identifying the functionality is also disclosed;  the functionality is identified using a processing register.  In addition, the multi-device POS system is provisioning functionalities for multiple applications as it is disclosed in Fig.32. Therefore, the Applicant’s argument is not convincing.


D,  Applicant argues explicitly that:    
       “In contrast, in the present case, after the specific additional functionality is identified, a software application is identified from a register comprising a plurality of applications, where the software application is identified based on the additional functionality previously identified. As described in para [0073], all of the registered plurality of applications are available for installation against the service instance, where the applications have different instructions for providing different functionalities. Accordingly, the Applicant submits that Sanchez does not teach or suggest at least: automatically identify, from an application reqister comprising a plurality of applications, a software application based on the identified additional functionality, the identified software application being one of the plurality of applications other than the software applications currently installed against the service instance and comprising instructions for providing the identified additional functionality; [Emphasis added] In view of the foregoing, the Applicant submits that no combination of Peri and Sanchez would or could result in the presently claimed subject matter. "  as recited in claims 1, 10, and 19 (Remarks, page 8-10).

In response to D, The Examiner has considered the applicant argument but it is not convincing because Sanchez discloses in Fig.32 that a multi-device POS system is provisioning functionalities for multiple applications. And as it was illustrated in section above the process of identifying an additional functionality is done automatically using a processing register. One skilled in the art would be motivated to combine Sanchez’s teachings with Peri’s teachings in order to generate the proper update to a customer device by updating the customer application based on additional functionalities of a new state of a user device by doing so the user device will function efficiently. Therefore, Sanchez does disclose the claim limitations. 


Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (hereinafter “Peri”) (US 2015/0026323 A1),  in view of Sanchez-Llorens et al. (hereinafter ‘”Sanchez”) (US 11,334,861 B2), and further in view of Thummalapalli et al. (hereinafter “Thummalapalli”) (US 2019/0306242 A1). 

Regarding claim 1, Peri discloses a system comprising: a processor in communication with storage(a processing device communication with an hardware storage media ( Peri, [0089]), the processor configured to execute instructions from the storage ( instruction being executed by a processing device ( Peri, [0089])  to cause the system to:  

     detect a first change in status of a service instance for an online store from a first status to a second status ( by comparing the identification of a software state, resource model 216 determine that  a web current software state has to be changed  ( Peri, [0041]-[0042]); (by determining that a current software state has change, a first state of the of the software is being detected  what is in light of the specification [0097]), wherein in the first status, a first set of one or more functionalities is applicable to the service instance (  the current software status, a first synchronization of resource  deployed in node service 206 being described for configuring node service 206   ( Peri, [0041]), and wherein in the second status, a second set of one or more functionalities is applicable to the service instance (  the new software status, a updates synchronization of resource  deployed in node service 206 being described for configuring node service 206   ( Peri, [0041]), the second set of one or more functionalities including an additional functionality that is absent from the first set of one or more functionalities ( the reconfiguration installed in service node 206 correspond to new software deployment that reflects an update of an existing functionality  ( Peri, [0042]); and 
      automatically install the identified software application against the service instance, to enable the identified additional functionality for the online store ( automatically installing the new software update, for a new synchronization of state of a web software  ( Peri, [0043]).   

        Peri does not disclose  responsive to detecting the first change in status of the service instance, identify the additional functionality that is absent from the first set of the one or more functionalities;  automatically identify, from an application register comprising a plurality of applications, a software application based on the identified additional functionality, the identified software application being one of the plurality of applications and comprising instructions for providing the identified additional functionality.

        Sanchez discloses responsive to detecting the first change in status of the service instance, identify the additional functionality that is absent from the first set of the one or more functionalities (based on a second state detected, additional functionality of customer application  to enable a user device to function  is being determined (identified) when the customer application is generated  ( by having a second state, a change of state is being performed, an additional functionality is equated to a functionality that was not present (absent) before the change of state (Sanchez, column 64, lines 65-67));  automatically identify, from an application register comprising a plurality of applications (automatically providing of  an application for the functionality of a merchant device  using a service processing register that identifies the application of the merchant device that  needs the customer software for the additional functionality to be enabled (Sanchez, column 46, lines 62-67); the application feature that identifies the functionality is explicitly disclosed in column18, lines 15-22), a software application based on the identified additional functionality ( based on second state having additional functionality detected  (Sanchez, column 64, lines 65-67)), the identified software application being one of the plurality of applications other than the software applications currently installed against the service instance ( a customer application being generated based on additional functionalities (Sanchez, column 65, lines 1-5 ))  and comprising instructions for providing the identified additional functionality ( instructions for generating additional functionalities being generated (Sanchez, column 65, lines 1-7)).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Sanchez’s teachings with Peri’s teachings. One skilled in the art would be motivated to combine them in order to generate the proper update to a customer device by updating the customer application based on additional functionalities of a new state of a user device by doing so the user device will function efficiently.    

           Peri  in view of Sanchez do not disclose the first set of one or more functionalities corresponding to core functionality and to functionality provided by software applications currently installed against the service instance.

          Thummalapalli discloses the first set of one or more functionalities corresponding to core functionality and to functionality provided by software applications currently installed against the service instance (functionality of software development kit is provided to the application installed in a device by using a cloud service provider performing actions associated with customer instance (Thummalapalli, [0027]-[0033])).

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Thummalapalli’s teachings with Peri’s teachings, in view of Sanchez’s teaching, and in view of Banerjee. One skilled in the art would be motivated to combine them in order to provide a new functionality to a customer software application efficiently by using cloud service provider that provides new functionality automatically when the customer device is connected to the cloud service.  
   
Regarding claim 2,  Peri, Sanchez, and Thummalapalli disclose the system of claim 1, wherein the first change in status is detected based on a change in a setting of the online store from the first status to the second status (in addition of changed of the first change of status  being disclosed, by changing the functionality the setting is also changed ( Peri, [0041]-[0042]); changing the functionality the setting is also changed which is in light of the specification that disclosed in [86] a setting associated with a functionality ).   

Regarding claim 3, Peri, Sanchez, and Thummalapalli disclose the system of claim 1, wherein the processor is configured to execute instructions to cause the system to detect the first change in status by: detecting an update to configuration data associated with the online store ( by comparing the identification of a software state, resource model 216 determines that  a web current software state has to be changed  where the software update correspond to configuration packages in a packages  store   (by determining that a current software state has change, a first state of the of the software is being determined  what is in light of the specification [0097])  ( Peri,  [0041]-[0042]) ; a software pages repository which is an online store being disclosed in [0031]  ).  

Regarding claim 4, Peri, Sanchez, and Thummalapalli disclose the system of claim 3, wherein the identified additional functionality is further identified as being required to implement a change associated with the update to the configuration data associated with the online store (update functionality being provided to a service node according to packages configuration  of a package repository that enables the modification of the software packages configuration  for a service node ( Peri, [0031])).       

Regarding claim 10, claim 10 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 19, Peri, Sanchez, and Thummalapalli disclose a computer-readable medium storing instructions that, Peri discloses when executed by a processor of a system ( instruction stored in a hardware storage media being executed by a processing device ( Peri, [0089]); in addition,  claim 19 is substantially similar to claim 1, thus the same rationale applies.   

4a. Claims 5 -6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peri, in view of Sanchez , in view of Thummalapalli as applied to claims 1-4, 10-13, and 19 above, and further in view of LaChiusa et al. (hereinafter “LaChiusa”) (US 2019/0205166 A1).  

Regarding claim 5, Peri, Sanchez, and Thummalapalli disclose the system of claim 1.

           Peri  in view of Sanchez do not disclose wherein the processor is configured to execute instructions to cause the system to detect the first change in status by: tracking operational data associated with the online store; and detecting the first change in status conditioned on the operational data satisfying a defined criteria for the second status.    

          LaChiusa discloses wherein the processor is configured to execute instructions to cause the system to detect the first change in status by: tracking operational data associated with the online store (monitoring products and service purchases at an online store (product and service purchases are operational services)  (LaChiusa, [0036]) on line store disclosed [0174]); and detecting the first change in status conditioned on the operational data satisfying a defined criteria for the second status ( keep track of the purchases for performance compliance with status of update services in the web service (LaChiusa, [0036])).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LaChiusa’s teachings with Peri’s teachings and in view of Sanchez’s teachings. One skilled in the art would be motivated to combine them in order improve the functionality of a device by automatically install the software associated with the service instance when the service instance performance is not up to the  service standard.      

Regarding claim 6, Peri, Sanchez, Thummalapalli, and LaChiusa disclose the system of claim 5.

           Peri  in view of Sanchez and in view of  Thummalapalli do not disclose wherein satisfying the defined criteria is a prerequisite for the online store to qualify for the identified additional functionality.   

          LaChiusa discloses wherein satisfying the defined criteria is a prerequisite for the online store to qualify for the identified additional functionality (predetermined criterion are part of performance metric for processing operation on data store online (LaChiusa, [0174])).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LaChiusa’s teachings with Peri’s teachings, in view of Sanchez’s teachings, and in view of Thummalapalli’s teachings. One skilled in the art would be motivated to combine them in order to improve the performance metrics  of the operation of online purchases  by setting predetermined criterion for processing operation with an online store.     

Regarding claim 14, claim 14 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 5, thus the same rationale applies. 

4b. Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Sanchez, in view of Thummalapalli as applied to claims 1-4, 10-13, and 19 above, and further in view of Banerjee et al. (hereinafter “Banerjee”) (US 2014/0137107 A1).

Regarding claim 7, Peri, Sanchez, and Thummalapalli disclose the system of claim 1. 

            Peri  in view of Sanchez do not disclose wherein the processor is configured to execute instructions to further cause the system to: detect a second change in status of the service instance for the online store from the second status to a third status; determine that the identified additional functionality associated with the second status is not required in the third status; and uninstall the identified software application to disable the identified additional functionality from the online store.   
          Banerjee discloses wherein the processor is configured to execute instructions to further cause the system to: detect a second change in status of the service instance for the online store from the second status to a third status (detecting an application having a low priority that  is the third state of the service instance (Banerjee, [0061])); determine that the identified additional functionality associated with the second status is not required in the third status ( functionality of application having  low priority being when power is running low ( a determination have to be done) (when application has low priority , the application is  also not  required)  (Banerjee, [0061])); and uninstall the identified software application to disable the identified additional functionality from the online store ( uninstall low priority application for disable the  functionality of the application  (Banerjee, [0061])).         
 
          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Banerjee’s teachings with Peri’s teachings, in view of Sanchez’s teaching, and  in view of Thummalapalli’s teachings. One skilled in the art would be motivated to combine them in order to keep the functionality of a device efficient by uninstalling software that do not have a priority in order to prevent the device service to be downgraded.     
   
 Regarding claim 16, claim 16 is substantially similar to claim 7, thus the same rationale applies. 

4c. Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peri, in view of Sanchez, , in view of Thummalapalli,  in view of Banerjee as applied to claims 1-4, 7, 10-13, 16, and 19 above, and further in view of Sadowsky (US 6,981,252 B1).

Regarding claim 8, Peri, Sanchez, Thummalapalli, and Banerjee disclose the system of claim 7. 

            Peri  in view of Sanchez, in view of Thummalapalli, and in view of  Banerjee do not disclose wherein the processor is configured to execute instructions to further cause the system to: provide a user-selectable option to select the identified additional functionality for uninstallation; and uninstall the identified software application in response to selection of the option (upon arriving at the particular terminal install package is executed using of the steps required to uninstall the software  (Sadowsky, column 6,  lines 10-15)).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Sadowsky’s teachings with Peri’s teachings, in view of Sanchez’s teaching, in view of Thummalapalli’s teachings, and in view of Banerjee. One skilled in the art would be motivated to combine them in order to uninstall a software efficiently by executing the steps  required for uninstalling a software before proceeding with uninstalling the software.  
   
  Regarding claim 17, claim 17 is substantially similar to claim 8, thus the same rationale applies. 

4d. Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Sanchez, in view of Thummalapalli as applied to claims 1-4, 10-13, and 19  above, and further in view of Kuzins et al. (hereinafter “Kuzins”)  (US 2012/0246630 A1). 

Regarding claim 9, Peri, Sanchez, and Thummalapalli disclose the system of claim 1. 

           Peri  in view of Sanchez and in view of Thummalapalli do not disclose wherein the processor is configured to execute instructions to cause the system to automatically install the software application by: communicating a request for the software application to a third-party system; receiving the software application from the third-party system; and installing the software application received from the third-party system.    

          Kuzins discloses wherein the processor is configured to execute instructions to cause the system to automatically install the software application by: communicating a request for the software application to a third-party system ( a user makes a request for a software application through a name pipe ( third party software  provider)(Kuzins, [0077])); receiving the software application from the third-party system( software application being received from a third party provider (Kuzins, [0012])); and installing the software application received from the third-party system ( software application received  being installed (Kuzins, [0012])).    

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kuzins’ teachings with Peri’s teachings, in view of Sanchez’s teachings, and  in view of Thummalapalli’s teachings. One skilled in the art would be motivated to combine them in order to install a software application automatically by doing so  the problem of not install a software automatically that may happen with vendor will be avoided. 
 
Regarding claim 18, claim 18 is substantially similar to claim 9, thus the same rationale applies.  

Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455